MEMORANDUM **
Sukhdeep Singh Sahota, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming the Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241,1245 (9th Cir.2000), we deny the claims.
Substantial evidence supports the IJ’s decision that Sahota failed to establish past persecution or a well-founded fear of future persecution based on being slapped, shoved and threatened in the course of his mother’s arrest, or his parents’ arrests. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (finding no past persecution or well-founded fear of future persecution where the petitioner was arrested, detained for four to six hours, beaten, and private citizens threw stones at his house and attempted to steal property).
Because Sahota failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Sahota’s request for protection under CAT also fails, because he did not present any evidence that he was tortured, or that it is more likely than not that he will be tortured if he returned to India. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002); Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.